Case 2:21-cv-06106-DMG-AGR Document 8 Filed 08/04/21 Page 1 of 2 Page ID #:84




                                   UNITED STATES DISTRICT COURT
                                  CENTRAL DISTRICT OF CALIFORNIA
                                     CIVIL MINUTES—GENERAL

  Case No.         CV 21-6106-DMG (AGRx)                                        Date August 4, 2021

  Title Eric Holloway, et al. v. Centinela Skilled Nursing & Wellness Centre                   Page    1 of 2
        West, LLC, et al.


  Present: The Honorable                  DOLLY M. GEE, UNITED STATES DISTRICT JUDGE

                    KANE TIEN                                                   NOT REPORTED
                    Deputy Clerk                                                 Court Reporter

      Attorneys Present for Plaintiff(s)                               Attorneys Present for Defendant(s)
               None Present                                                      None Present

 Proceedings: IN CHAMBERS—ORDER TO SHOW CAUSE WHY THIS ACTION
              SHOULD NOT BE REMANDED TO LOS ANGELES COUNTY
              SUPERIOR COURT

         On May 12, 2021, Plaintiff Eric Holloway, by and through his successor-in-interest
 Shalimah Abdullah, and Shalimah Abdullah, individually, filed a Complaint in Los Angeles
 County Superior Court against Centinela Skilled Nursing & Wellness Centre West, LLC, Brius
 Management Co, and Tamar Rechnitz, alleging claims for (1) elder neglect in violation of
 California Welfare and Institutions Code section 15600 et seq.; (2) violation of patient rights under
 California Health & Safety Code § 1430(b); (3) negligence; and (4) wrongful death.1 [Doc. # 1-
 1.] On July 28, 2021, Defendants removed the action to this Court, asserting federal question
 jurisdiction under the Public Readiness and Emergency Preparedness (“PREP”) Act, 42 U.S.C. §§
 247d-6d, 247d-6e, and federal officer removal jurisdiction under 28 U.S.C. section 1442(a)(1).
 Not. of Removal (“NOR”) at ¶¶ 10, 44 [Doc. # 1].

         This Court has previously held in a similar case that the PREP Act is not a complete
 preemption statute and that assertion of a defense under the PREP Act does not suffice to confer
 federal question subject matter jurisdiction over a removed action under 28 U.S.C. sections 1331
 and 1441. See Padilla v. Brookfield Healthcare Ctr., No. CV 21-2062-DMG (ASX), 2021 WL
 1549689, at *2-6 (C.D. Cal. Apr. 19, 2021). Moreover, in a case cited in Padilla, Lyons v.
 Cucumber Holdings, LLC, No. CV 20-10571-JFW (JPRx), 2021 WL 364640 (C.D. Cal. Feb. 3,
 2021), another court in this district found no federal officer removal jurisdiction for a defendant
 nursing facility and company owner based solely on implementation of federal COVID-19
 policies. Id. at *3.



          1
              Saidah Holloway, Akbar Abdullah, and Riheim Holloway are Nominal Defendants to the wrongful death
 claim.

  CV-90                                    CIVIL MINUTES—GENERAL                      Initials of Deputy Clerk KT
Case 2:21-cv-06106-DMG-AGR Document 8 Filed 08/04/21 Page 2 of 2 Page ID #:85




                             UNITED STATES DISTRICT COURT
                            CENTRAL DISTRICT OF CALIFORNIA
                               CIVIL MINUTES—GENERAL

  Case No.     CV 21-6106-DMG (AGRx)                                    Date August 4, 2021

  Title Eric Holloway, et al. v. Centinela Skilled Nursing & Wellness Centre          Page     2 of 2
        West, LLC, et al.

        In light of the reasoning set forth in Padilla and Lyons, the Court hereby ORDERS
 Defendants to SHOW CAUSE why this case should not be remanded to Los Angeles County
 Superior Court for lack of subject matter jurisdiction. Defendants shall file a response by no later
 than August 11, 2021. Failure to timely file a satisfactory response by this date will result in
 the remand of this action to state court.


 IT IS SO ORDERED.




  CV-90                              CIVIL MINUTES—GENERAL                    Initials of Deputy Clerk KT
